Citation Nr: 1038639	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  95-16 334	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected chondromalacia of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected laxity of the left knee.  



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1978 to April 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Francisco, California, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The Board notes that on several occasions the Veteran has 
requested a hearing before the Board.  However, on each occasions 
the Veteran subsequently withdrew his requests and indicated that 
he no longer wished to attend a hearing.  Accordingly, the Board 
has deemed the Veteran's hearing request withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).  

The Board also notes that after the Veteran initiated his appeal, 
in an August 1993 rating decision, the RO granted entitlement to 
a 10 percent rating for each knee.  In addition, an August 2006 
rating decision granted entitlement to a separate compensable 
rating for left knee laxity.  However, because these increases in 
the evaluation of the Veteran's knee disabilities do not 
represent the maximum rating available for those conditions, the 
Veteran's claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Finally, the Board also notes that it previously remanded the 
Veteran's claim in both September 2003 and October 2008.  On both 
occasions the Board remanded the claim in order to ensure 
compliance with the duty to notify and the duty to assist.  The 
requested development has been completed to the extent possible 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is not 
manifested by leg flexion limited to 60 degrees, leg extension 
limited to 5 degrees, or any objective evidence of subluxation or 
lateral instability.

2.  The Veteran's service-connected left knee disability is not 
manifested by leg flexion limited to 60 degrees, leg extension 
limited to 5 degrees.

3.  The Veteran's service-connected left knee laxity is not 
manifested by more than slight lateral instability.  



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for right knee chondromalacia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 
5256-5262 (2009).

2.  The criteria for a disability evaluation in excess of 10 
percent for left knee chondromalacia have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 
5256-5262 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for left knee laxity have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.27, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated June 2003, March 2004, March 
2006, January 2009, June 2009 and May 2010.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal and has not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist have 
prejudiced the Veteran in the adjudication of his appeal.  

The Board does note that the Veteran's most recent VA examination 
was in April 2004, more than six years ago.  However, the Board 
has remanded the Veteran's claim, in part in order to afford him 
a contemporaneous and comprehensive examination.  Numerous 
attempts were made to schedule the Veteran for a VA examination, 
but the Veteran failed to report.  No further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the merits 
of the Veteran's claim.  

The Veteran has claimed entitlement to ratings in excess of 10 
percent for each leg for bilateral chondromalacia.  Essentially, 
the Veteran contends that the current evaluations assigned for 
this condition do not accurately reflect its severity.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Although the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view 
of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all findings specified.  38 C.F.R. 
§ 4.21.  The Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether or 
not they were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2008).  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
strength, speed coordination, and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesion, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2009).  

In addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Veteran first claimed entitlement to service connection for 
bilateral knee problems in April 1980, shortly after being 
released from active service.  A June 1980 rating decision 
granted entitlement to service connection for bilateral 
chondromalacia and assigned a noncompensable rating for each knee 
effective from April 5, 1980, the day after the Veteran's release 
from active service.  From May 1981 to August 1985 the RO issued 
numerous additional rating decisions, each one continuing the 
noncompensable ratings.  

In November 1990 the Veteran again filed a claim requesting 
compensable ratings for his service-connected bilateral 
chondromalacia.  An April 1992 rating decision continued to deny 
entitlement to compensable ratings.  The Veteran submitted a 
Notice of Disagreement (NOD) in August 1992.  The RO issued a 
Statement of the Case (SOC) in January 1993, and the Veteran 
filed a Substantive Appeal (VA Form 9) later that month.  

In an August 1993 rating decision the RO granted entitlement to a 
10 percent rating for each knee, with an effective date of 
November 28, 1990.  The Veteran's claim first came before the 
Board in November 2003, at which time the Board remanded the 
claim for further development.  In August 2006 the RO issued an 
additional rating decision granting entitlement to a separate 10 
percent rating for left knee laxity.  In an accompanying 
Supplemental Statement of the Case (SSOC) the RO continued the 
dual 10 percent ratings for the Veteran's service-connected 
chondromalacia.  The claim came before the Board again in October 
2008, at which time it was again remanded for further 
development.  All requested development has been completed to the 
extent possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran's service-connected right and left knee disorders, 
characterized as chondromalacia, have each been variously rated 
as 10 percent disabling under Diagnostic Code 5299-5261.  The 
Veteran's specific diagnoses are not listed in the Rating 
Schedule.  Therefore, the RO assigned Diagnostic Code 5299 
pursuant to 38 C.F.R. § 4.27 (2009), which provides that unlisted 
disabilities requiring rating by analogy will be coded first by 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous Diagnostic Code was 5261, for limitation of 
motion.    

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2008). 

The applicable rating criteria includes Diagnostic Code 5257.  
Under this code provision, a 10 percent disability rating is 
warranted where there is slight recurrent subluxation or lateral 
instability of the knee, and a 20 percent disability rating is 
warranted where the recurrent subluxation or lateral instability 
of the knee is moderate.  The maximum 30 percent disability 
rating is warranted where there is severe recurrent subluxation 
or lateral instability of the knee.  38 C.F.R. § 4.71(a),

Diagnostic Code 5257 (2009).  Under Diagnostic Code 5257, the 
provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to painful 
motion and functional loss due to pain are not applicable because 
Diagnostic Code 5257 is not predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Codes 5260 and 5261 evaluate knee disabilities based 
on limitation of motion.  Diagnostic Code 5260 is used to 
evaluate knee disability based upon limitation of flexion of the 
knee.  It provides for a noncompensable rating where flexion is 
limited to 60 degrees or less, a 10 percent rating when flexion 
is limited to 45 degrees or less, a 20 percent rating where 
flexion is limited to 30 degrees or less and 30 percent rating 
where flexion is limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).  Diagnostic Code 5261 is 
used to evaluate knee disabilities based upon limitation of 
extension of the knee, and provides for a noncompensable rating 
for extension limited to 5 degrees or less, a 10 percent rating 
for extension limited to 10 degrees or less, a 20 percent rating 
for extension limited to 15 degrees or less, a 30 percent rating 
for extension limited to 20 degrees or less, a 40 percent rating 
for extension limited to 30 degrees or less and a 50 percent 
rating for extension limited to 45 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).  Normal range of motion of 
the knee is from zero to 140 degree of extension to flexion.  
38 C.F.R. § 4.71a, Plate II (2009).  

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joint.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned for 
each involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, 
however, arthritis is rated as 10 percent disabling when shown by 
x-ray evidence of the involvement of two or more major joint or 
two or more minor joint groups, or as 20 percent disabling when 
shown by x-ray evidence of the involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009). 

Additional rating criteria are found under Diagnostic Code 5256 
(ankylosis of the knee), 5258 (dislocated semilunar cartilage) 
and 5262 (impairment of the tibia and fibula).  

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was 
held that a veteran who has arthritis and instability of the knee 
might be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon additional 
disability.  When a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  Of course, a 
separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited motion 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In addition, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 
5010.  Rating personnel must consider functional loss and clearly 
explain the impact of pain upon the disability.  Further, if a 
musculoskeletal disability is rated under a specific diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion may be applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59. 

Finally, separate evaluations under Diagnostic Code 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004). 

The period on appeal dates back to November 28, 1990, the date 
that the Veteran filed his claim for increased ratings.  The 
relevant evidence of record for that period includes VA treatment 
records, private treatment records, VA examination reports and 
written statements from the Veteran.

In October 1991 the Veteran was afforded a VA examination for his 
lower extremities.  During that examination the Veteran stated 
that he first began to have pain in his knees in 1979, while in 
service.  He reported that since that time he has had recurrent 
knee swelling and pain, that his knee condition had become 
gradually worse and that he was currently unable to walk.  Range 
of motion studies indicated flexion to 130 degrees bilaterally 
and extension to negative 5 degrees with hyperextensibility 
bilaterally.  Some slight clicking and barely palpable crepitance 
was noted.  No laxity in the medial/lateral nor 
posterior/anterior dimensions was shown on either side.  Torsion 
caused pain, more on external rotation, but also on internal 
rotation.  Motor strength was 5/5 in all groups of the lower 
extremities and the calves were symmetric.  The examiner stated 
that it was difficult to make a clinical assessment as the 
Veteran was an unreliable historian.  Additional records indicate 
that x-rays showed a possible minor effusion on the right knee, 
but none on the left.  

Additional treatment records from January 1992 indicate that the 
Veteran reported pain in his legs.  Physical findings from that 
time included tenderness and a mild degree of effusion of both 
knees.  Chondromalacia was diagnosed and pain medication was 
prescribed.  

In his January 1993 Substantive Appeal the Veteran stated that he 
has daily pain in his knee and that his knee conditions should be 
rated as compensable based on their effect on his everyday 
functioning.  

The Veteran was afforded another VA examination in May 1993.  
Physical evaluation of the knees did not reveal any swelling.  
The examiner stated that there may have been some loss of 
quadricep size on the right.  The examiner further stated that 
with range of motion the Veteran moved very cautiously and almost 
spastically, holding his arms under the quadriceps as if to 
stabilize his knee.  Flexion was to 130 degrees and extension was 
to 10 degrees.  There was no evidence of crepitus in the range of 
motion and drawer signs were negative.  X-rays taken at that time 
showed mild narrowing of the medial joint compartments 
bilaterally.  Based on this examination a 10 percent rating was 
assigned for each knee

Subsequent VA treatment records from 1996 indicate that the 
Veteran requested a heavy-duty wheelchair and bilateral knee 
braces.  No other VA treatment records indicate treatment for the 
Veteran's knee disabilities.  

The Veteran was scheduled for additional VA examinations in April 
1999 and February 2002, but he failed to report for either 
examination.  

In April 2004 the Veteran did report for a VA examination.  
During that examination the Veteran stated that he was having 
intermittent severe pain with activities such as walking up 
stairs or standing for ten minutes.  He stated that he could walk 
a flight of stairs at the present time with resultant pain and 
that he avoids walking more than two blocks on level ground.  
With regard to the pain in his knee, the Veteran was that it is 
rather diffuse, but most pronounced in the lateral and medial 
subpatellar distribution of the knees and the lateral joint lines 
of both knees.  The Veteran further stated that his knee gave way 
at times, about twice a day.  Rheumatoid arthritis was also 
reported.  Physical examination indicated that the Veteran was in 
no apparent distress, but that he walked with a mildly to 
moderately antalgic gait.  The Veteran was able to squat to 1/3 
of a squat, at which point he complained of increasing pain.  
Range of motion studies revealed full extension bilaterally to 
zero degrees and flexion to 130 degrees bilaterally.  Slight 
tenderness in the subpatellar distribution and mild laxity of the 
left knee of the medial collateral ligament was noted.  There was 
2+ laxity of the lateral collateral ligament of the left knee.  
Anterior drawer was negative in the left knee and the right knee 
had no obvious laxity.  Subpatellar crepitus in both knees was 
noted, with the right greater than the left.  The examiner's 
assessment was bilateral knee strains with mild ligamentous 
laxity of the left knee and bilateral chondromalacia patella.  
The examiner stated that the Veteran does have flare-ups and that 
during those times the Veteran needs to avoid ambulation.  The 
examiner stated that during flare-ups the Veteran will have a 
further 20 percent worsening with regard to range of motion.  A 
radiology report from that time indicated minimal degenerative 
changes.  No VA treatment records subsequent to the April 2004 VA 
examination indicate any findings regarding the Veteran's knee 
disabilities.  

Following the Board's October 2008 remand the Veteran was 
scheduled for a VA examination in May 2010.  The Veteran did not 
report for this examination and has not provided any reason for 
his failure to report.  Therefore, medical information that would 
have been relevant for adjudication purposes could not be 
obtained.  The case is accordingly being considered on the 
existing record.  38 C.F.R. § 3.665.  

The RO/AMC also obtained the Veteran's Social Security 
Administration records in accordance with the October 2008 Board 
remand.  These records are consistent with those findings already 
reported and do not indicate symptoms worse than those indicated 
in the records laid out above.  

For the reasons discussed below, the Board finds that the 
evidence of record does not demonstrate that a disability rating 
in excess of 10 percent for each knee is warranted.  Objective 
symptomatology, as indicated on all VA examinations, is limited.  
An evaluation in excess of 10 percent is not warranted based on 
limitation of motion of either knee, as there has been no 
evidence presented showing flexion limited to 30 degrees or 
extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Even with consideration of DeLuca 
factors, such as limitation due to pain, flare-ups, or repetitive 
use, a compensable rating is not warranted for either knee.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under the provisions of 5003 and as further discussed under 
38 C.F.R. § 4.59 and VAOPGCPREC 9-98 (1998), painful motion 
warrants at least the minimum disability rating of 10 percent.  
However, a higher disability rating is not warranted under either 
Diagnostic Code 5003 or 5257.  Under Diagnostic Code 5257, the 
evidence must show that the disability is consistent with a 
moderate impairment for a higher disability rating to be 
warranted.  While the Veteran has reported limitation, he has not 
provided any information regarding the frequency of such episodes 
and has not specifically identified any falling incidents or 
injuries associated with instability of the knees.  Accordingly, 
the preponderance of the evidence is against a finding that the 
Veteran's right and left knee disorders warrant a rating in 
excess of 10 percent each.  

Stability testing was performed during the 2004 VA examination, 
and as indicate above, the Veteran demonstrated some laxity of 
the left knee.  The Board also notes that the Veteran has already 
been assigned a separate 10 percent rating for that 
symptomatology under Diagnostic Code 5257.  As indicated above, a 
10 percent rating is assigned under that diagnostic code with 
evidence of slight recurrent subluxation or lateral instability.  

Finally, the Board notes that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, a veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues to 
require frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and provided 
for in the evaluations assigned therein.  What the Veteran has 
not shown in this case is that his service-connected knee 
problems have resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate at any time during the 
current appeal.  As the Veteran's knee impairment is adequately 
contemplated by the rating criteria referral for consideration of 
an extraschedular ratings is not warranted.

There is a preponderance of evidence against the Veteran's claim 
and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected chondromalacia of the right knee is denied.  



Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected laxity of the left knee is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


